Citation Nr: 9917818	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
September 1976.  His awards and decorations include the 
Combat Action Ribbon. 


REMAND

The veteran's original claim for PTSD, was submitted in 
December 1994.  A rating action in August 1995 granted 
service connection for PTSD, and assigned a 10 percent 
evaluation from date of claim.  The veteran filed a notice of 
disagreement (NOD) in November 1995.  A rating action in 
February 1996 assigned a 30 percent evaluation from the date 
of the veteran's claim in December 1994, a temporary total 
rating for a period of hospitalization and convalescence from 
October 1995 to January 1996, with the pre-hospitalization 30 
percent reassigned from the first of February 1996.  An award 
less than maximum does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
During the period this matter has been in appellate status, 
schedular criteria for evaluating psychiatric disabilities 
was revised, and the RO must consider the evaluation for the 
veteran's service-connected PTSD under both rating criteria.  
The Board notes that the statement of the case (SOC) in 
January 1996 provided the claimant with the complete rating 
criteria in effect prior to November 1996.  The subsequent 
supplemental statements of the case (SSOC) did not include 
the complete psychiatric rating criteria that became 
effective in November 1996.  The SSOC of December 1998 
apparently intended to provide the complete new rating 
criteria on page 2.  While the heading listed Diagnostic Code 
9411 as "(effective November 7, 1996)", unfortunately, the 
criteria listed were, in fact, those in effect prior to 
November 7, 1996.  Subsequently, in the Reasons and Bases 
section of the SSOC, the RO only noted the revised criteria 
for the 30 and 50 percent evaluations.  This is both 
incomplete and, given the misstatement earlier in the SSOC as 
to the criteria, presumably confusing as to the governing 
criteria.  This due process defect requires corrective 
action.

VA physician, M. Chang, M. D., on psychiatric examination of 
the veteran in January 1996, included in the Axis I 
diagnoses, bipolar disorder.  Reference was made to a 
relationship between the PTSD and bipolar disorder in hearing 
testimony in January 1996.  The Hearing Officer, in a 
determination in February 1996, found that the issue of 
service connection for bipolar disorder was "inextricably 
intertwined" with the claim for an increased rating for PTSD 
and took jurisdiction on that basis.  In his determination, 
the Hearing Officer denied service connection for bipolar 
disorder, and this was reflected in a rating action in 
February 1996.  A SSOC was sent to the veteran on February 
16, 1996 listing entitlement to service connection for 
bipolar disorder as an issue.  Unfortunately, the notice with 
the SSOC left the impression that the appellant only needed 
to file a Form 9 to perfect his appeal with respect to the 
issues shown on the SSOC.  A separate notice sent this same 
date contained information regarding the filing of a notice 
of disagreement, but the Board must conclude that the notices 
sent by the RO did not clearly set out the steps the 
appellant was required to take to obtain review by the Board 
of the issue of entitlement to service connection for a 
bipolar disorder.  

The next communication from either the veteran or his 
representative with regard to bipolar disorder, was the VA 
Form 1-646, received on February 14, 1997.  In that 
communication, the representative argued that the veteran had 
a bipolar disorder that was aggravated by the PTSD.  While 
this communication might serve as Form 9, the current record 
does not contain an original NOD and the information provided 
to the veteran was misleading.  

The RO then obtained a medical opinion as to whether the 
service connected PTSD aggravated the reported bipolar 
disorder.  The response in May 1998 from the physician who 
had been treating the veteran for three years was that: (a) 
the original diagnosis of bipolar disorder was based on the 
veteran's self-reported history that bipolar disorder had 
been diagnosed by a psychiatrist in service and that he had 
symptoms of prolonged period of increased energy, 
productivity, generosity alternating with depressive 
episodes; (b) that the examiner did not observe symptoms of 
mania or major depression; (c) that since the physician had 
treated the veteran he had not observed the presence of mania 
and that the depressive symptoms did not qualify as major 
depression; and (d) that the alleged bipolar disorder "had 
not [been] a significant factor in the [veteran's] 
psychiatric condition."  

In view of this opinion, it would appear that the current 
record does not demonstrate the presence of disability due to 
bipolar disorder.  In fact, it raises a fundamental question 
as to whether bipolar disorder has ever existed as a clinical 
entity.  The veteran and his representative are therefore 
advised that in order to successfully pursue a claim for 
service connection for a bipolar disorder under any theory of 
entitlement, they first must submit competent medical 
evidence to establish the existence of a current disability 
due to bipolar disorder and then they need to submit 
competent evidence to establish that there is a causal 
relationship between such a disability and service or 
service-connected disability.

In passing the Board notes that the veteran, in his January 
1996 substantive appeal, made reference to a Social Security 
Administration claim.  Medical records associated therewith 
should be reviewed.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  All records of 
psychiatric treatment for the veteran 
since October 1998 should be secured and 
associated with the claims folder.  

2.  The RO, with the help of the veteran, 
should secure all medical records 
associated with his SSA claim.

3.  The RO should provide the claimant 
with notice:

(a)  Of the actions required to obtain 
appellate review of a claim for service 
connection for disability due to a 
bipolar disorder.  In this context, the 
RO should provide him with notice of the 
adverse determination and notice that to 
obtain appellate review, he or his 
representative must submit a notice of 
disagreement and, following the issuance 
of a statement of the case, a timely 
substantive appeal.

(b)  The complete revised criteria for 
rating psychiatric disabilities from 
November 7, 1996.

4.  Following the above, the RO should 
review the record and determine whether 
any further development action is 
warranted with respect to the claim for 
an increased rating for PTSD.  The RO 
should also review this claim in light of 
any additional evidence developed in 
accordance with (1) and (2), and 
determine whether there is any basis to 
alter the previously entered 
determinations. 

The veteran is advised that in the event 
that the RO request a further 
examination, failure to report for such a 
scheduled examination may have adverse 
consequences to his claim as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Moreover, under 38 C.F.R. 
§ 3.655 (1996), where a claimant fails 
without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





